Citation Nr: 1448158	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  14-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2011 for the grant of service connection for a low back disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.  

3.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The July 2010 rating decision denied SMC.  The April 2013 rating decision granted service connection for a low back disability and assigned an initial 10 percent rating effective August 19, 2011, the date the Veteran filed his petition to reopen a previously denied service connection claim.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from August 2011 through March 2013.  In the February 2014 Statement of the Case (SOC), the RO specifically stated that these records were reviewed.  Accordingly, the Board finds no prejudice in proceeding with the present decision. 

The Veteran requested a hearing before a member of the Board.  In March 2014, the RO sent him a letter to ask him whether he wanted a Travel Board or video conference hearing.  In April 2014, the Veteran informed the RO that he wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014). 

The issues of entitlement to an initial disability rating in excess of 10 percent for a low back disability and to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a low back disability was filed on May 14, 1998, and denied in an April 1999 rating decision.  

2.  The Veteran appealed the April 1999 rating decision to the Board and it was affirmed in an unappealed April 2007 Board decision.  

3.  There was no formal claim, informal claim, or written intent to file a claim of service connection for a low back disability after May 14, 1998 until August 19, 2011.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 19, 2011, for the grant of service connection for low back disability have not been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Prior to initial adjudication, letters dated in November 2009 and September 2012 satisfied the duty to notify provisions with regard to the Veteran's claims.  The Veteran's service treatment records, VA medical treatment records, Counseling, Evaluation, and Rehabilitation (CER) folder, and indicated private medical records have been obtained.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II.  Earlier Effective Date

The Veteran asserts that the proper effective date for the grant of service connection for a low back disability should be May 14, 1998, the date of his first service connection claim.  

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2014).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

A. Date Entitlement Arose

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  Here, the Veteran's claim of service connection was reopened and granted in April 2013.  In its May 2013 letter notifying the Veteran of the rating decision, the RO stated that the claim was "granted effective the date of receipt of your current claim for service connection."  If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

B. Date of Claim

Because the facts found show that entitlement to service connection for a low back disability arose prior to August 19, 2011, the remaining question is when the Veteran filed his instant petition to reopen.  When a claim is reopened, the Veteran "cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005).

In this case, the Veteran filed his first claim for service connection for a low back disability on May 14, 1998.  The RO denied his claim in April 1999.  The Veteran perfected his appeal to the Board and in an April 2007 decision, the Board denied his claim.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2014).  The Veteran did not appeal the Board's April 2007 denial to the U. S. Court of Appeals for Veterans Claims.  Therefore, the May 14, 1998 claim for service connection for a low back disability is no longer pending.  

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  If the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).

The Veteran filed a petition to reopen his previously denied claim on August 19, 2011.  In an April 2013 rating decision, the RO reopened his claim and granted service connection for his low back disability, effective August 19, 2011, the date of his petition to reopen.  The Veteran does not assert that there are any additional earlier pending claims.  His sole argument is that the appropriate effective date should be May 14, 1998.  He believes that the RO should have afforded him a VA examination at the time of his claim.  He stated in June 2013 that the RO was "negligent" for not affording him a VA examination.  No matter how earnest his belief, the May 1998 claim was adjudicated and denied in April 1999, and that denial was upheld by a final Board decision in April 2007.  

With the exception of his initial claim, the claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for a low back disability from the time of discharge until August 19, 2011, the current effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  

The evidence shows that the Veteran was treated for a back disability prior to August 19, 2011, but the medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b) (2014); Servello, 3 Vet. App. at 199; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Without a formal or informal petition to reopen the claim of entitlement to service connection for a low back disability prior to August 19, 2011, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r) (2014).  The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for low back disability.  38 U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Entitlement to an effective date earlier than August 19, 2011 for the grant of service connection for a low back disability is denied.  


REMAND

The Veteran's most recent VA examination for his service-connected low back disability was conducted in September 2012.  The examiner found that the Veteran did not have radiculopathy in either lower extremity.  However, in March 2014 and April 2014 statements, the Veteran asserted that his back pain radiated to his legs.  Because neurological complications of a back disability may be assigned separate ratings, a new examination is needed to determine the current severity of the Veteran's low back disability.  

As the examiner's findings may have a substantial effect on the merits of his SMC claim, it is inextricably intertwined and as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Specifically, the VA examiner's findings may show that the Veteran's back disability causes him to need regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2014).  Further, if the Veteran's increased rating claim is granted, his disability picture may meet the criteria for SMC at the housebound rate.  38 U.S.C. 1114(s) (West 2002); 38 C.F.R. § 3.350(i)(2) (2014); see also Bradley v Peake, 22 Vet App 280 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his low back disability.  The claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Taking into account the evidence in the claims file, including the Veteran's lay statements, the examiner must determine the current severity of the Veteran's low back disability, and its impact on his employability and daily activities.  The examiner should specifically:

i.  Provide the Veteran's range of motion of his thoracolumbar spine, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

ii.  Determine whether the thoracolumbar spine exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii.  Determine whether the Veteran has radiculopathy in either lower extremity, or any other associated objective neurological abnormalities due to the service-connected low back disability including but not limited to bowel and/or bladder impairment.  The examiner's attention is called to the Veteran's March 2014 and April 2014 statements where he asserts that he has leg pain that radiates from his back.  

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's SMC claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


